Citation Nr: 0943099	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for an acquired nervous 
disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
ulcerative colitis. 



REPRESENTATION

Appellant represented by:	D. Anaise, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from June 1958 
to November 1961.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2007-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDING OF FACT

In November 2009, prior to any Board decision, the veteran 
notified VA in writing that he desired to withdraw the 
pending appeal.


CONCLUSION OF LAW

Because the veteran has withdrawn his appeal, the Board lacks 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

When the Board concludes that a claim has either been 
withdrawn or abandoned, it must provide an adequate statement 
of reasons or bases for its conclusion.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In November 2009, the veteran notified VA in writing that he 
desired to withdraw his appeal for service connection for 
claimed disabilities.  No Board decision has been issued.  
Because the issue has been mooted by later events, no 
specific error of fact or law is alleged and the requirements 
for dismissal by the Board have been met.  38 U.S.C.A. § 7105 
(d) (5) (West 2002); 38 C.F.R. § 20.204 (2009).  


ORDER

The appeal is dismissed.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


